AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                               Page I of I



                                       UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                        V.                                                   (For Offenses Committed On or After November I, 1987)


               Francisco Javier Guzman-Guzman                                                Case Number: 2:20-mj-8252

                                                                                             Anton Vialtsin
                                                                                             Defendant's Attorney


REGISTRATION NO. 93908298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                 ---------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                 1

 D The defendant has been found not guilty on count( s)
                                                                                         --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~TIMESERVED                                                • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, January 28, 2020
                                                                                     Date of Imposition of Sentence


Received /j~
         L,..· · t. / ",;,/ {,./ .\_
                                             -----F-1 LED
              DUSM                                                                         'ORABLE RUTH B~UDEZ MONTENEGRO
                                                      JAN 2 8 2020                       ITED STATES MAGISTRATE JUDGE

                                       ~n 1 ,s::LERK US cJr·::: ,. , , '-- ()t •qT
          '                             '    •
                                                            ~c·'
                                                 HFRN DIS 1·H
                                                              C·A . : • (1qNIA
Clerk s Office Copy -~--- · - ---4-=-------·- ·_ · "!._v                             1
                                                                                                                                         2:20-mj-8252
